Citation Nr: 1210129	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-24 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  The Veteran subsequently (in February 2012) submitted further additional evidence (without a waiver of RO initial consideration).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the VCAA notice provisions appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

At the January 2012 videoconference hearing the Veteran testified that he had painful scarring of the feet due to his service-connected tinea pedis.  On the most recent (February 2010) VA foot examination scarring of the feet was not noted.  A February 2012 VA podiatric outpatient treatment record notes that the Veteran had scars to the left second and third digits "from [an] old service related injury."  Tinea pedis is rated under Diagnostic Code (Code) 7813.  Code 7813 provides for rating the disability as scars (under Codes 7801-7805) or dermatitis (under Code 7806), depending on the predominant disability.  

As the Veteran's most recent examination to assess the disability at issue was in February 2010, and since he in essence alleges a worsening of the disability, a contemporaneous examination to ascertain the current severity of the disability is necessary.   

Furthermore, updated VA outpatient treatment records are constructively of record, and must be secured.  On remand the RO will also have opportunity to consider in the first instance the additional evidence the Veteran has submitted.   

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his feet from February 2010 to the present.  

2. The RO should then arrange for a skin examination of the Veteran to assess the current severity of his tinea pedis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of all applicable criteria for rating tinea pedis, scars, and foot disability generally, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  The examiner should specifically note whether or not the Veteran has painful scars of the feet due to the tinea pedis (and also if any scars on the feet are due to disability other than tinea pedis).  The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

